DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2016/0099262; hereinafter Lin), in view of Hussell (US 2020/0312225).
•	Regarding claim 1, Lin discloses a pixel drive circuit (figures 4-10), comprising:
a switch unit (element T in figures 9 and 10 and ¶s 51-53), and 
a drive unit (element 20 in figures 3-6 and ¶s 25 and 26 and element 50 in figures 7-10 and ¶s 44 and 46), 
wherein the switch unit is connected to the drive unit (note the relationship between elements 50 and T in figures 9 and 10), and the drive unit is configured to be connected to a plurality of sub-pixel units (note the relationship between elements 22 and 32 and element 50 in figures 7, 9, and 10 and ¶ 25); 
the switch unit is configured to: 
receive a scan signal and a data signal (elements T in figures 9 and 10 and ¶ 51, in view of element 46 in at least figure 5 and ¶ 37), 
be switched on under action of the scan signal (¶ 37), and 
send the data signal to the drive unit (¶ 37); and 
the drive unit is configured to send the data signal to the plurality of sub-pixel units connected thereto ¶ 37, in view of ¶ 25).
However, Lin fails to disclose the additional details of the drive unit.
	In the same field of endeavor, Hussell discloses a pixel drive circuit (element 30 in at least figures 2, 9, and 12), comprising:
a switch unit (at least suggested by one of “active matrix addressing” and “passive matrix addressing” in ¶ 95; see also “Decoder/Control Logic” in figure 9 and element 20 in ¶ 96), and 
a drive unit (the “Signal Conditioning”, “Source Driver”, and “Sink Driver” elements in figure 9 and ¶s 114 and 115), 
wherein the switch unit is connected to the drive unit (note the relationship between the “Decoder/Control Logic” and “Signal Conditioning” elements in figure 9), and the drive unit is configured to be connected to a plurality of sub-pixel units (note the relationship between the “Source Driver” and “Sink Driver” elements and elements LED1-LED3 in figure 9); 
the switch unit is configured to: 
receive a ¶s 95 and 112), 
be switched on under action of the ¶s 95 and 112), and 
send the data signal to the drive unit (¶s 96 and 113); and 
the drive unit is configured to send the data signal to the plurality of sub-pixel units connected thereto in a time division manner (¶s 94 and 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Hussell, for the purpose of reducing the power required to operate LED panels (¶ 95).
•	Regarding claims 2, 8, and 12, Lin, in view of Hussell, discloses everything claimed, as applied to claim 1.  Additionally, Lin discloses where:
Claim 2:	the switch unit comprises a transistor (element T in figures 9 and 10 and ¶ 51), 
	a gate of the transistor is configured to receive the scan signal (¶ 51, in view of element 46 in at least figure 5 and ¶ 37), 
	a first electrode of the transistor is configured to receive the data signal (¶ 37), and 
	a second electrode of the transistor is configured to be connected to the drive unit (¶ 51, in view of ¶ 37).
Claim 8:	a drive circuit of a display panel (figure 3), comprises: 
	pixel units arranged in an array (elements 22 in figure 3 and ¶ 26), 
	a plurality of scan lines (elements S in figure 3 and ¶ 29), and 
	a plurality of data lines (elements D in figure 3 and ¶ 31), 
	each of the pixel units comprises the pixel drive circuit according to claim 1 (elements 20 in figure 3 and ¶s 25 and 26); and 
	the scan line is located between adjacent row pixel units (note the relationship between elements 22 and elements S in figure 3), and 
	the data line is located between adjacent column pixel units (note the relationship between elements 22 and elements D in figure 3).
Claim 12:	a display apparatus comprises the drive circuit of the display panel according to claim 8 (figures 1-3 and ¶s 21-24).
•	Regarding claim 3, Lin, in view of Hussell, discloses everything claimed, as applied to claim 1.  However, Lin fails to disclose the additional details of the drive unit.
	In the same field of endeavor, Hussell discloses where:
Claim 3:	the drive unit comprises a control sub-unit (“Decoder/Control Logic” in figure 9 and ¶ 113), 
	a multi-channel selection sub-unit (“Decoder/Control Logic” in figure 9 and ¶ 113), and 
	a plurality of holding sub-units (“Source Driver” and “Sink Driver” elements in figure 9 and ¶ 113), 
	the control sub-unit is configured to be connected to the switch unit (note the relationship between “Decoder/Control Logic” and “Input/Output Signal(s)” in figure 9), receive the data signal (¶ 112), and output a corresponding control signal under action of the data signal (¶ 112); 
	the multi-channel selection sub-unit is configured to be connected to the control sub-unit and the plurality of holding sub-units (note the relationship between “Decoder/Control Logic” and the “Source Driver” and “Sink Driver” elements in figure 9), and select, under action of the control signal, a corresponding channel to send a corresponding data signal to a corresponding holding sub-unit (¶ 113, in view of ¶ 120); and 
	channels of the multi-channel selection sub-unit are connected to the plurality of holding sub-units in a one-to-one correspondence (figure 9), 
	and the plurality of holding sub-units are connected to the plurality of sub-pixel units in a one-to-one connection (figure 9). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Hussell, for the purpose of reducing the power required to operate LED panels (¶ 95).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Hussell, and further in view of Bang (US 2019/0148409).
•	Regarding claims 4 and 5, Lin, in view of Hussell, discloses everything claimed, as applied to claim 1.  However, Lin fails to disclose the additional details of the sub-pixel units.
	In the same field of endeavor, Hussell discloses where:
Claim 4:	three sub-pixel units are provided (elements LED1-LED3 in figure 9), and 
	the three sub-pixel units comprise a first sub-pixel unit, a second sub-pixel unit, and a third sub-pixel unit, which are of different colors (¶ 114). 
Claim 5:	three data signals are sent in a time period of a scan signal (¶ 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Hussell, for the purpose of reducing the power required to operate LED panels (¶ 95).  However, Hussell also fails to disclose the additional details of the sub-pixel units.
	In the same field of endeavor, Bang discloses where:
Claim 4:	three sub-pixel units are provided (elements 200, 300, and 400 in figure 4 and ¶s 73 and 74), and 
	the three sub-pixel units comprise a first sub-pixel unit, a second sub-pixel unit, and a third sub-pixel unit, which are of different colors (¶s 73 and 74); and 
	the sub-pixel units and the drive unit are arranged in two rows and two columns (note the arrangement of elements 200, 300, 400, and 600 in figure 4), 
	the first sub-pixel unit and the second sub-pixel unit are located in a first row side by side (elements 400 and 500 in figure 4), and 
	the third sub-pixel unit and the drive unit in a pixel unit are located in a second row side by side (elements 200 and 600 in figure 4). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Hussell, according to the teachings of Bang, for the purpose of minimizing defective short or open circuiting between interconnection lines in displays based on LED printed circuit board technology (¶s 4 and 5).

Claims 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Hussell, and further in view of Tsai (US 2012/0139819).
•	Regarding claims 9, 11, 13, and 15, Lin, in view of Hussell, discloses everything claimed, as applied to claim 8.  However, Lin, in view of Hussell, fails to disclose the additional details of the sub-pixel units.
	In the same field of endeavor, Tsai discloses where:
Claim 9:	when the sub-pixel units and the drive unit are arranged in two rows and two columns, for two adjacent columns of pixel units located in a same row, an arrangement mode of sub-pixel units and a drive unit in a pixel unit in an n-th column and an arrangement mode of sub-pixel units and a drive unit in a pixel unit in an (n+1)-th column mirror each other (note where the fourth through six rows of pixels mirror the seventh through ninth rows of pixels in figure 5 and ¶s 38-40);
	a mirror axis is a straight line located between the pixel unit in the (n+1)-th column and the pixel unit in the n-th column and parallel to a row direction perpendicular to a column direction (the mirror axis in figure 5 is a line between L2-a and L2-b), and n≥1 (figure 5). 
Claim 11:	when the sub-pixel units and the drive unit are arranged in two rows and four columns, for two adjacent columns of pixel units located in a same row, an arrangement mode of sub-pixel units and a drive unit in a pixel unit in an n-th column and an arrangement mode of sub-pixel units and a drive unit in a pixel unit in an (n+1)-th column mirror each other (note where the fourth through six rows of pixels mirror the seventh through ninth rows of pixels in figure 5 and ¶s 38-40), and 
	a mirror axis is a straight line located between the pixel unit in the (n+1)-th column and the pixel unit in the n-th column and parallel to a row direction perpendicular to a column direction (the mirror axis in figure 5 is a line between L2-a and L2-b), and n≥1 (figure 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Hussell, according to the teachings of Tsai, for the purpose of improving image display quality (¶ 40).
•	Regarding claims 13 and 15, Lin, in view of Hussell and Tsai, discloses everything claimed, as applied to claims 9 and 11, respectively.  Additionally, Lin discloses a display apparatus comprising the drive circuit of the display panel according to claims 9 and 11 (figures 1-3 and ¶s 21-24).

Allowable Subject Matter
Claims 6, 7, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 6, where “the first sub-pixel unit, the second sub-pixel unit, and the sixth sub-pixel unit are located in a first row side by side, and the third sub-pixel unit, the drive unit, the fourth sub-pixel unit, and the fifth sub-pixel unit are located in a second row side by side”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.  
b.	Claim 7 is objected to based on its dependence from claim 6. 
c.	In claim 10, where “a scan line in one row passes through the pixel units”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
d.	Claim 14 is objected to based on its dependence from claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ma (US 2010/0157189) discloses two scan lines, each connected to even or odd columns of pixels (see at least figure 1 and ¶s 31-34). 

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        12/12/2022